
	

113 HR 5486 IH: Child Nicotine Poisoning Prevention Act of 2014
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5486
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Ms. Esty (for herself, Ms. Kaptur, Mr. Holt, Mr. Honda, Mr. Thompson of California, Ms. DeLauro, Mr. Hinojosa, Ms. Wasserman Schultz, Ms. Shea-Porter, Mr. Cicilline, Ms. Clark of Massachusetts, Mr. Lowenthal, Ms. Matsui, Mr. Ellison, and Mr. Deutch) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Consumer Product Safety Commission to promulgate a rule to require child safety
			 packaging for liquid nicotine containers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Child Nicotine Poisoning Prevention Act of 2014.
		2.Child safety packaging for liquid nicotine containers
			(a)DefinitionsIn this section:
				(1)CommissionThe term Commission means the Consumer Product Safety Commission.
				(2)Liquid nicotine containerThe term liquid nicotine container means a consumer product, as defined in section 3(a)(5) of the Consumer Product Safety Act (15
			 U.S.C. 2052(a)(5)) notwithstanding subparagraph (B) of such section, that
			 consists of a container that—
					(A)has an opening that is accessible through normal and reasonably foreseeable use by a consumer; and
					(B)is used to hold liquid containing nicotine in any concentration.
					(3)NicotineThe term nicotine means any form of the chemical nicotine, including any salt or complex, regardless of whether the
			 chemical is naturally or synthetically derived.
				(4)Special packagingThe term special packaging has the meaning given such term in section 2 of the Poison Prevention Packaging Act of 1970 (15
			 U.S.C. 1471).
				(b)Required use of special packaging for liquid nicotine containers
				(1)Rulemaking
					(A)In generalNotwithstanding section 3(a)(5)(B) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(5)(B)) or
			 section 2(f)(2) of the Federal Hazardous Substances Act (15 U.S.C.
			 1261(f)(2)), not later than 1 year after the date of the enactment of this
			 Act, the Commission shall promulgate a rule requiring special packaging
			 for liquid nicotine containers.
					(B)AmendmentsThe Commission may promulgate such amendments to the rule promulgated under subparagraph (A) as the
			 Commission considers appropriate.
					(2)Expedited processThe Commission shall promulgate the rules under paragraph (1) in accordance with section 553 of
			 title 5, United States Code.
				(3)Inapplicability of certain rulemaking requirementsThe following provisions shall not apply to a rulemaking under paragraph (1):
					(A)Sections 7 and 9 of the Consumer Product Safety Act (15 U.S.C. 2056 and 2058).
					(B)Section 3 of the Federal Hazardous Substances Act (15 U.S.C. 1262).
					(C)Subsections (b) and (c) of section 3 of the Poison Prevention Packaging Act of 1970 (15 U.S.C.
			 1472).
					(4)Savings clauseNothing in this section shall be construed to limit or diminish the authority of the Food and Drug
			 Administration to regulate the manufacture, marketing, sale, or
			 distribution of liquid nicotine, liquid nicotine containers, electronic
			 cigarettes, or similar products that contain or dispense liquid nicotine.
				
